DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner agrees with Applicant’s arguments (see pages 7-13 of “Remarks” filed 1/07/2022).
Regarding independent claim 1, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claims, the following in italics:
A method for fabricating a beam shaper array assembly, said beam shaper array assembly changing the shape of a plurality of beams, said method comprising: 
providing an optical endcap including a plurality of connector stems; 
welding a fiber to each of the stems to form an emitter array; 
positioning a main beam shaper array adjacent to the endcap opposite to the stems; 
measuring an angle error and a position error of each fiber; 
calculating a correction for each fiber for the angle error and the position error; and 
correcting the angle and position of each fiber using the calculated corrections.
Regarding independent claim 18, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claims, the following in italics:
A method for fabricating a beam shaper array assembly, said beam shaper array assembly changing the shape of a plurality of beams, said method comprising: 
providing an optical endcap including a plurality of connector stems; 
welding a fiber to each of the stems to form an emitter array; 
positioning an input beam shaper array and an output beam shaper array adjacent to the endcap opposite to the stems and spaced apart from each other; 
measuring an angle error and a position error of each fiber; 
calculating a correction for each fiber for the angle error and the position error; and 
positioning a trim beam shaper array adjacent to one or both of the input and output beam shaper arrays that provide beam shaping corrections using the calculated corrections.
Regarding independent claim 20, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claims, the following in italics:
A method for fabricating a beam shaper array assembly, said beam shaper array assembly changing the shape of a plurality of beams, said method comprising: 
directing the plurality of beams onto an input beam shaper array including a plurality of input array cells positioned adjacent to and in contact with each other in a tiled manner so that each beam is directed through one of the input array cells; 
allowing each beam to expand as it propagates away from the input beam shaper array to be converted from the low fill factor profile to a high fill factor profile and cause the high fill factor profile to taper to a lower value at a perimeter of each beam than is possible for an equivalent fill factor Gaussian beam; 
directing the plurality of beams from the input beam shaper array onto an output beam shaper array including a plurality of output array cells positioned adjacent to and in contact with each other in a tiled manner so that each output array cell is matched to an input array cell and each beam is directed through one of the output array cells to flatten the wavefront of the converted beam so that the output beam shaper array provides a plurality of adjacent beams with minimal overlap and a minimal gap between the beams; 
measuring wavefront aberrations and errors in beam intensity profile of each beam at an output side of the input beam shaper array and/or the output beam shaper array; and 
providing a trim beam shaper array positioned adjacent to the input beam shaper array and/or the output beam shaper array that includes a plurality of trim array cells positioned adjacent to each other in a tiled manner and receiving the plurality of expanding beams, so that each trim array cell receives one of the expanding beams and provide beam corrections based on the measured wavefront aberrations and errors in the beam intensity profile.
Claims 2-17 and 19 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883